CAWTHON, VICTOR M., Associate Judge.
The petitioners herein filed a medical malpractice claim against the respondent on June 3, 1977, and the respondent’s counsel accepted service of process. An answer was not filed until August 10, 1977.
Both counsel state that counsel for the petitioners agreed that the respondent should have additional time in which to file his answer, but the petitioners contend and this court agrees that the statutory requirement1 that the answers to Medical Malpractice Claims must be filed within 20 days is jurisdictional and that the failure to meet jurisdictional requirements can be raised at any point in the proceedings and cannot be waived by agreement of counsel, Latorra v. Patrick, 359 So.2d 463 (Fla. 4th DCA 1978).
Certiorari is granted, and the jurisdiction of the Medical Mediation Panel having terminated prior to its having conducted a hearing, the decision of the panel is hereby vacated.
MILLS, Acting C. J., and ERVIN, J., concur.

. § 768.44(l)(c), Florida Statutes.